Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s reply dated 10/20/2021 has been received. Claims 4 and 7 are pending and under consideration. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 4 and 7 under 35 U.S.C. 103 as being unpatentable over USPGPUB 20150072416 (Cho, IDS) and Parsons (in view of Zhao (2015, Stroke, 46:1966-1974; IDS) and WO2014/146044 (‘044; IDS) is withdrawn in favor of the following.


Claims 4 and 7 -11 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20150072416 (Cho, IDS) and Parsons (2011, Jove, 57:e3274, pages 1-6) in view of Zhao (2015, Stroke, 46:1966-1974; IDS) and WO2014/146044 (‘044; IDS).
Claim 4 is drawn to a method for culturing pluripotent stem cells comprising culturing the cells in medium that contains b-nicotinamide mononucleotide at a concentration of 0.05 to 5 mM, wherein the cells are ES cells, iPS cells or mesenchymal stem cells. Claim 7 is drawn to a 
Cho does not disclose a culture medium that include b-NMN in an amount of 0.05-5mM, 0.1-5mM NAM or 0.2 to 5 mM as is now claimed. Cho taught a slightly lower concentration, 0.01 mM NAM and that 0.01 mM has no effect on pluripotent cell culture. Parsons teaches a pPSC medium comprising 10mM nicotinamide, which also falls outside the claimed range of 0.1-5 mM. 
However, Zhao (abstract, p. 1969, left column, lines 4-19, p. 1970, left column, lines 1-17, fig. 4, p. 1972, left column, lines 9-17, p. 1972, right column, line 20  top. 1973, left column, line 19, fig. 6, 8) teaches neural stem cells (NSC) were cultured in a   culture medium containing nicotinamide mononucleotide (NMN) or NAD at various concentrations (100-1000 µM NMN, which is 0.1-1mM) and the proliferation of NSC was promoted (accelerated as in the preamble of claim 7) depending on the concentration of NMN or NAD. Supplementary Figure VIb shows cell number increased proportionately with NMN concentration. 
Likewise, ‘044 describes administering NMN (claim 1) for treatment of age-related diseases. ‘044 also describes culturing the neural stem/progenitor cells (NSPC) in a culture medium with NMN (100 μm or 0.1mM) added, in order to investigate the effect of NMN on the NAD+ biosynthesis system in NSPC, and proliferation of NSPC was promoted (accelerating growth claim 7) by addition of NMN (refer top. 1, line 10 top. 3, line 12, p. 4, lines 27-29, fig. 17, 18, examples 11, 12, claims, etc.).
It would have been obvious at the time of filing to carry out the method of Cho regarding 
In the present situation, rationales A, E and G are applicable. The modification of Cho to use higher concentrations of NMN and of Parsons to use lower amounts of NMN represent combining prior methods to yield predictable results and an obviousness to try concentrations between those of Cho and of Parsons given that Zhao disclosed a proportionate enhancement of stem cell growth with increasing NMN concentration ending at 1 mM. This constitutes a 
Applicant’s arguments with regard to the presenlty withdrawn rejection have been fully considered with regard to the new rejection and are found not persuasive. Applicant sets forth the definitions and characteristics of the claimed ESCs, iPSCs, MSCs and the NSC and NPSCs of the art. Applicant asserts that because the ESCs, iPSCs and MSCs are different from NSC and NPSCs, that there is no reasonable basis to expect that NMN can be effective for culturing ESCs, iPSCs and/or MSCs. In response, the primary references, Cho and Parsons, taught use of NMN in culturing human embryonic stem cells. Thus, Cho and Parsons each give a reasonable expectation that that NMN can be effective in culturing human embryonic stem cells. Applicant argues that pluripotent stem cells are undifferentiated and can give rise to any of ectoderm, mesoderm and endoderm. Applicant also teaches that NSCs are ectodermal and give rise only to neurons, glial cells and astrocytes. Applicant sets forth that MSCs are isolated from connective tissue and give rise to bone, cartilage and fat, which are mesodermal. The specification established a definition of “pluripotent” that differs form that accepted in the art (see paragraph 9). As set forth in Applicant’s remarks, iPSCs and ESC are pluripotent and can give rise to cell types of all three germ layers. MSC are not actually pluripotent as they do not give rise to cell types of all three germ layers. ESCs and iPSCs are not considered to be somatic cells and cannot be found in the body. MSCs and NSCs, however are somatic and are somewhat 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632


/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632